Exhibit 10.30

Annual Base Salaries Approved for Named Executive Officers

Effective June 29, 2008, the Compensation Committee approved the following base
salaries for the named executive officers set forth below based on the New
Compensation Program, individual performance assessments and market data:

 

Name and Principal Position (1)

   Base Salary
Effective 6/29/08

John P. McConnell

Chairman of the Board and Chief Executive Officer

   $ 600,000

George P. Stoe

Executive Vice President and Chief Operating Officer

   $ 550,000

Mark A. Russell

President – The Worthington Steel Company

   $ 385,000

Harry A. Goussetis

President – Worthington Cylinder Corporation

   $ 307,000

 

(1)

John S. Christie, President and Chief Financial Officer is excluded from this
list as he is retiring from the Company on July 31, 2008. For information
relative to Mr. Christie’s retirement, see the Current Report on Form 8-K of the
Registrant dated May 5, 2008 and filed with the SEC on the same date (SEC File
No. 1-8399).